                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

JAMES RICHARD MCENTYRE                                                                  PLAINTIFF

v.                                     No. 2:21-CV-02054

JAIL ADMINISTRATOR JIMMY DORNEY                                                       DEFENDANT

                                              ORDER

       The Court has received a report and recommendation (Doc. 10) from Chief United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to object has

passed. 1 The Magistrate Judge conducted an initial screening of Plaintiff’s complaint under 28

U.S.C. § 1915A, and recommends that this case be dismissed without prejudice because Plaintiff

fails to state a plausible claim, and that a strike flag be placed on the case. The Court has reviewed

the report and recommendation and record de novo, and the report and recommendation is

ADOPTED.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

The Clerk is directed to place a § 1915 strike flag on the case. Judgment will be entered separately.

       IT IS SO ORDERED this 2nd day of July, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




       1
         Mail from the Clerk to Plaintiff was returned undeliverable, and it is likely Plaintiff has
not received a copy of the report and recommendation. However, it is Plaintiff’s obligation to
keep his address current and to diligently prosecute his case. Because the Court has reviewed the
report and recommendation de novo, neither the Clerk’s order (Doc. 11) directing Plaintiff to
provide a new address by July 21, 2021, nor Plaintiff’s likely ignorance of the report and
recommendation prevent entry of this order and judgment.
